    Case 2:20-cv-00219-NT Document 10 Filed 01/12/21 Page 1 of 6                        PageID #: 47




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


RUSSELL C. JAY,                                 )
                                                )
                        Plaintiff               )
v.                                              )        1:20-cv-00219-NT
                                                )
MCC WINDHAM, et al.,                            )
                                                )
                        Defendants              )


                     RECOMMENDED DECISION AFTER REVIEW
                      OF PLAINTIFF’S AMENDED COMPLAINT

       Plaintiff asserts a claim based on the conditions of confinement at the Maine

Correctional Facility (MCC). At the time Plaintiff commenced this action, he was serving

a state court sentence at MCC, but he subsequently completed his sentence and was

released.

        Plaintiff filed an application to proceed in forma pauperis (ECF No. 2), which

application the Court granted. (Order, ECF No. 3.) In accordance with the in forma

pauperis statute, a preliminary review of Plaintiff’s amended complaint is appropriate. 28

U.S.C. § 1915(e)(2). Additionally, Plaintiff’s amended complaint is subject to screening

“before docketing, if feasible or … as soon as practicable after docketing,” because as of

the date of filing he was “a prisoner seek[ing] redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A(a).1


1
 A litigant’s status as a prisoner or non-prisoner, for purposes of a preliminary review under § 1915A, is
assessed as of the date the action is filed. Grant v. IDOC Dir., No. 3:15–cv–00428, 2015 WL 2214708, at
*1 (S.D. Ill. May 11, 2015) (“[B]ecause Plaintiff was incarcerated when he filed this suit, he meets the
  Case 2:20-cv-00219-NT Document 10 Filed 01/12/21 Page 2 of 6                            PageID #: 48




                                       STANDARD OF REVIEW

        The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

        In addition to the review contemplated by § 1915, Plaintiff’s amended complaint is

subject to screening under the Prison Litigation Reform Act because Plaintiff was

incarcerated as of the date of filing and seeks redress from governmental entities and

officers. See 28 U.S.C. § 1915A(a), (c). The § 1915A screening requires courts to “identify

cognizable claims or dismiss the complaint, or any portion of the complaint, if the




statutory definition of “prisoner,” and his complaint is subject to a merits review under 28 U.S.C. §
1915A.”) (footnote omitted); Norris v. Baker, No. 0:15–cv–00020, 2015 WL 1802843, at *1 (E.D. Ky. Apr.
17, 2015) (same); cf. Kerr v. Puckett, 138 F.3d 321, 323 (7th Cir. 1998) (reversing district court’s
application of 28 U.S.C. § 1997e(e) because the plaintiff filed suit after his release); Shirley v. Franklin,
No. 2:08–cv–00741, 2008 WL 2074423, at *1 (D. Ariz. May 15, 2008) (requiring prisoner to pay complete
filing fee after his release because he was a prisoner when he filed his complaint and was required under §
1915(b) to pay the filing fee). Even if § 1915A did not apply, § 1915(e) provides for a preliminary review
of the amended complaint.

                                                     2
 Case 2:20-cv-00219-NT Document 10 Filed 01/12/21 Page 3 of 6                    PageID #: 49




complaint (1) is frivolous, malicious, or fails to state a claim …; or (2) seeks monetary

relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question

... in assessing plausibility is not whether the complaint makes any particular factual

allegations but, rather, whether ‘the complaint warrant[s] dismissal because it failed in toto

to render plaintiffs’ entitlement to relief plausible.’” Rodríguez–Reyes v. Molina–

Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Twombly, 550 U.S. at 569 n. 14).

Although a pro se plaintiff’s complaint is subject to “less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the complaint

may not consist entirely of “conclusory allegations that merely parrot the relevant legal

standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013). See also Ferranti

v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal standard applied to

the pleadings of pro se plaintiffs “is not to say that pro se plaintiffs are not required to plead

basic facts sufficient to state a claim”).




                                                3
 Case 2:20-cv-00219-NT Document 10 Filed 01/12/21 Page 4 of 6                  PageID #: 50




                                  FACTUAL BACKGROUND

        In his amended complaint, Plaintiff alleges that he and other inmates were not

properly distanced in accordance with CDC protocols. (Amended Complaint at 5, ECF

No. 9.) Plaintiff also attached to his amended complaint various grievance forms and sick

call forms in which forms Plaintiff recites other instances he believes constitute CDC

violations and other complaints about the conditions of his confinement, including

complaints related to his medical care.

                                          DISCUSSION

        A claim of constitutional harm caused by state actors, as Plaintiff has alleged in this

case, is actionable under the Civil Rights Act, 42 U.S.C. § 1983, which provides, in relevant

part:

        Every person who, under color of any statute, ordinance, regulation, custom,
        or usage, of any State …, subjects, or causes to be subjected, any citizen of
        the United States or other person within the jurisdiction thereof to the
        deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law,
        suit in equity, or other proper proceeding for redress, ….

42 U.S.C. § 1983. Section 1983 “‘is not itself a source of substantive rights,’ but merely

provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v. Oliver,

510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To

maintain a claim under section 1983, a plaintiff must establish: “1) that the conduct

complained of has been committed under color of state law, and 2) that this conduct worked

a denial of rights secured by the Constitution or laws of the United States.” Barreto–Rivera

v. Medina–Vargas, 168 F.3d 42, 45 (1st Cir. 1999).
                                               4
    Case 2:20-cv-00219-NT Document 10 Filed 01/12/21 Page 5 of 6                          PageID #: 51




        Subject to limited exceptions not applicable in this case, the State of Maine has

immunity under the Eleventh Amendment against suits brought by citizens in federal court,

regardless of the form of relief requested. Poirier v. Mass. Dep’t of Corr., 558 F.3d 92, 97

n. 6 (1st Cir. 2009). To the extent Plaintiff asserts his claim against the Department of

Corrections, he is requesting relief against the State of Maine that is barred in federal court

pursuant to the Eleventh Amendment. Additionally, while a federal district court would

have jurisdiction under the Civil Rights Act over claims against persons exercising state

authority, § 1983 does not authorize claims against the state or its agencies. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 64 (1989); see also Nieves–Marquez v. Puerto Rico,

353 F.3d 108, 124 (1st Cir.2003) (“No cause of action for damages is stated under 42

U.S.C. § 1983 against a state, its agency, or its officials acting in an official capacity.”).

Accordingly, Plaintiff cannot proceed on his claim against the Maine Department of

Corrections or the Maine Correctional Center.

        Because Plaintiff has not alleged a claim against an individual, I have not assessed

whether Plaintiff’s allegations would support a claim against an individual or individuals.

Before the Court dismisses Plaintiff’s amended complaint, therefore, Plaintiff should be

afforded the opportunity to amend his complaint further to assert his claim(s) against one

or more individuals.2


2
  Although Plaintiff identified some individuals in the grievance and sick call forms attached to the amended
complaint, because Plaintiff did not identify any individuals as defendants in the form amended complaint,
it was not apparent that Plaintiff intended to assert a claim against any of the individuals and, if so, the
nature of the claim. With an opportunity to amend his pleading, Plaintiff can clarify the nature of his
claim(s) and against whom he intends to assert the claim(s).

                                                     5
 Case 2:20-cv-00219-NT Document 10 Filed 01/12/21 Page 6 of 6                 PageID #: 52




                                        CONCLUSION

      Based on the foregoing analysis, after a review in accordance with 28 U.S.C. §§

1915 and 1915A, I recommend the Court dismiss Plaintiff’s amended complaint unless

Plaintiff files an amended pleading asserting an actionable claim against an individual or

individuals within 14 days of the date of this Recommended Decision.

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 12th day of January, 2021.




                                             6
